Citation Nr: 1138623	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), schizophrenia, and depression.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the RO.

In January 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The matter was denied by the Board in April 2007; however, the Veteran's motion for reconsideration was granted after he submitted additional evidence favorable to his claim.

In February 2008 and August 2010, the Board remanded the case for additional development.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In its August 2010 remand, the Board requested a VA examination to determine the likely etiology of the Veteran's claimed psychiatric disorder.  The prior examination of August 2009 was deemed inadequate and, therefore, it did not provide the necessary information to decide the claim.

The record shows that the Veteran was schedule for a VA examination in October 2010 and that he failed to report for this examination.

He had been previously advised of the provisions of 38 C.F.R. § 3.655, which describes the action taken when a Veteran fails to appear a scheduled examination without good cause.

In the present case, the July 2011 Supplemental Statement of the Case continued the denial of the claim and noted that the Veteran had failed to report to the examination.

In response, the Veteran submitted a statement to the effect that he never received notice of the examination.

Although the letter notifying him of the examination was sent to his most recent address of record and the record continues to show this is a current address, there is other evidence that suggests he may not have received the notice.  

The Board notes that the RO received a letter from the Veteran a week after the notice letter was sent.  In this letter, he asked the RO to schedule the examination that the Board requested.  He also sent a subsequent letter in which he instructs the RO to comply with VCAA.

Given his willingness and desire to report for an examination, the Board will give him the benefit of the doubt regarding his assertion that he never received notice of the examination.  Thus, he is to be given another opportunity to have an examination.

Notably, the December 2005 VA examination and the August 2009 VA examinations were conducted by the same person.  In fairness to the Veteran and in light of his dissatisfaction with this examiner, another mental healthcare provider (psychiatrist or psychologist) should conduct the next examination.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding VA treatment records dated since June 2011.  These records should be incorporated into the claims file.

2.  The RO should schedule the Veteran for a VA examination other than the previous one to determine the nature and likely etiology of the claimed psychiatric disability.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on his/her review of the case, the examiner should opine as to whether the Veteran currently suffers from an innocently acquired psychiatric disability that at least as likely as not is due to any event or incident of his period of active service.  If a diagnosis of PTSD is rendered, the examiner should fully address the stressor requirements as provided in the recent revision of the controlling regulations.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran with a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


